OPINION

Per Curiam:

This is an appeal from decree of divorce granted in favor of the plaintiff husband. The appeal is brought upon the ground that in two respects the findings are unsupported by the evidence.
We need not deal with the factual basis of this contention. The record on appeal contains no transcript of testimony taken at the time of trial nor was any statement of the evidence prepared pursuant to Rule 75 (n) N.R.C.P. Appellant, then, has wholly failed to provide this court with the means for considering the merits of her contention.
Affirmed. No costs are allowed.